Case 4:19-cv-10742-MFL-MKM ECF No. 6 filed 01/16/20          PageID.25   Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN


CHERISSE LEWIS ,

         Plaintiff,                                       Case No. 19-cv-10742
                                                          Hon. Matthew F. Leitman
vs.

CREDIT ACCEPTANCE
CORPORATION,

         Defendant.



                      STIPULATED ORDER DISMISSING COMPLAINT
                          AGAINST CREDIT ACCEPTANCE

         Upon the stipulation of Plaintiff Cherisse Lewis (“Plaintiff”) and Defendant

Credit Acceptance Corporation (“Credit Acceptance”), and the Court being

advised in the premises:

         IT IS HEREBY ORDERED that Plaintiff’s Complaint against Credit

Acceptance is dismissed in its entirety with prejudice and without costs to either

party.

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: January 16, 2020
Case 4:19-cv-10742-MFL-MKM ECF No. 6 filed 01/16/20     PageID.26   Page 2 of 2




/s/Joshua Kersey                         /s/Stephen W. King
Joshua Kersey                            Stephen W. King (P56456)
MORGAN & MORGAN                          KING AND MURRAY PLLC
Attorneys for Plaintiff                  Attorneys for Defendant Credit
201 N. Franklin St, 7th Floor            Acceptance Corporation
Tampa, FL 33602                          355 S. Old Woodward, Ste. 100
(813) 225-6734                           Birmingham, MI 48009
jkersey@forthepeople.com                 (248) 792-2398
                                         sking@kingandmurray.com




                                    2.
